DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 5-7, including a turnbuckle, lifting rings, walkway plate flaps and an awning device with slides, support keels and cloth must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Arozena Bergaretxe et al. (2007/0119116) (hereafter Bergaretxe) in view of Johnson et al. (2019/0376301) (hereafter Johnson).
Bergaretxe discloses:
Claim 1: A construction building equipment (Fig. 1), comprising hanging pedestals (Fig. 2; see detail below), hydraulic cylinders (Fig. 1; 6), upper reversing boxes (Fig. 1; 5), lower reversing boxes (Fig. 1; 7) and track columns (Fig. 1; 1), wherein the multiple hanging pedestals are fixed on an outer side of a shear wall of an 5external wall (Fig. 2; 2), the track columns are clamped on the hanging pedestals (Fig. 2; via 3, see detail below), the sleeve frames are clamped on outer sides of the track columns, the lower reversing boxes are fixed at upper ends of the sleeve frames, the hydraulic cylinders are connected to the upper reversing boxes and the lower reversing boxes (Fig. 2; 5,6,7, Para. [0053]), 

    PNG
    media_image1.png
    775
    748
    media_image1.png
    Greyscale

Bergaretxe fails to disclose sleeve frames, side surfaces of the track columns with pane holes for cooperative climbing of the upper reversing boxes and the lower reversing 10boxes, upper ends of the track columns are fixedly connected with a top platform, and hangers and formworks are suspended on the top platform through booms.
However, Johnson discloses side surfaces of the track columns with pane holes (Fig. 1C; 14A/B) for cooperative climbing of the upper reversing boxes and the lower reversing 10boxes, upper ends of the track columns are fixedly connected with a top platform (Fig. 1A; 12), and hangers (Fig. 1D; 36) and formworks (Fig. 1A; 18) are suspended on the top platform through booms (Fig. 1A, 2 booms depicted, but not labeled, at the top of the platform).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the construction equipment of Bergaretxe to include the track columns with pane holes, platform and support boom, as taught by Johnson, to provide a means for moveably coupling to the track columns and a support structure. 
Thus, it would be obvious when combined that the sleeve frames of Johnson would be clamped to the hanging pedestals and the track columns Bergaretxe and the lower reversing boxes would be fixed at the upper end of the sleeve frames. 
Claim 6: Johnson discloses the construction building equipment according to claim 1, wherein the hangers are provided with walkway plates (Fig. 1C; 32) and flaps (Fig. 1C; 32 depicted with railing).  
Claim 8: Johnson disclose the construction building equipment according to claim 1, wherein the top platform is provided with hoisting equipment (Johnson - Fig. 1A; 10, Para. [0049]).  
15 	Claim 9: Johnson discloses the construction building equipment according to claim 1, wherein a material distributor is disposed on the top platform (Fig. 1A; Para. [0062]).  
Claim 10: Bergaretxe and Johnson disclose a construction method adopting the construction building equipment according to claim 1, the construction method comprising the steps: separating formworks (Johnson - Fig. 1A; 18) from a wall body before an integrated platform (Johnson - Fig. 1A; 12) is lifted, wherein the 20formworks include vertical formworks and horizontal formworks; carrying the formworks through hydraulic cylinders (Bergaretxe - Fig. 1; 6) to go up for one floor height; binding vertical rebars of an upper floor; assembling the vertical formworks after the vertical rebars of the upper floor are bound; erecting the horizontal formworks; and 25pouring concrete to complete construction of one floor.
While, Johnson fails to specifically disclose horizontal and vertical formworks, figure 1B, feature 16A shows a cross-sectional view of a formed wall, which has a vertical and horizontal profile, therefore the vertical and horizontal formworks are inherent.
Moreover, the examiner takes Official Notice that it is old and well known in the art that rebar is used in the process of forming concrete walls. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use rebar to strengthen the concrete walls.
	Finally, regarding claim 10, the examiner takes the position that the method of claim 10 is necessitated by the assembly of claim 1 because claim 1 fails to impose any additional structural limitations to those of claim 1. The steps can obviously be seen in the above rejection because the formworks, platform and hydraulic cylinders are all provided. Thus, the claimed method step is shown and claim 10 is rejected.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Arozena Bergaretxe et al. (2007/0119116) (hereafter Bergaretxe) in view of Johnson et al. (2019/0376301) (hereafter Johnson) and in further view of Schlett et al. (2020/0048918) (hereafter Schlett).
Claim 2: Bergaretxe and Johnson disclose the construction building equipment according to claim 1, but fail to disclose rotatable central hooks matched with multiple stoppers.
However, Schlett discloses wherein the hanging pedestals are provided with rotatable central hooks (Fig. 2; 22), the track columns are provided with multiple stoppers (Fig. 2; 24,26,28,29) which are matched with the central hooks (Para. [0100]), and the central hooks are clamped under the stoppers 15to prevent the track columns from falling (Fig. 2; 22,24); and when the track columns are lifted, the stoppers located above the central hooks are separated from the central hooks, when the stoppers located under the central hooks move upwards to be in contact with the central hooks, the central hooks rotate under an acting force of the stoppers, and when the stoppers move upwards to positions above the central hooks, the central hooks return to initial positions, and the central hooks block 20the stoppers thereabove (Para. [0100-0102]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the climbing shoe of Bergaretxe to include the hook and stopper formation, as taught by Schlett, to prevent the track columns from descending while in use. 
Claim 3: Schlett discloses the construction building equipment according to claim 1, wherein the hanging pedestals are provided with connecting bases (Fig. 5; 34), the top portions (Fig. 5; 40) and the bottom portions (Fig. 7; 48) of the sleeve frames are provided with lug plates used for cooperative fixing with the connecting bases, the lug plates are provided with short shafts (Figs. 5 and 7; 38), the short shafts are clamped in grooves of the connecting bases, 25the lug plates are rotatably disposed on the sleeve frames through rotating shafts, and the lug plates are further connected with the sleeve frames through tension springs (Fig. 5; 46).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Arozena Bergaretxe et al. (2007/0119116) (hereafter Bergaretxe) in view of Johnson et al. (2019/0376301) (hereafter Johnson) and in further view of Schuyleman (8,317,244).
5 	Claim 5:  Bergaretxe and Johnson disclose the construction building equipment according to claim 1, but fail to disclose wherein the formworks are connected with lifting rings, the lifting rings are connected with the booms, and adjustable turnbuckles are disposed in middle portions of the booms.
However, Schuyleman discloses a lift ring (Fig. 2; 50) connected to a boom (Fig. 2; 40) with an adjustable turnbuckle disposed in the middle portion of the boom (Fig. 2; 181).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the construction building equipment of Bergaretxe and Johnson to include the lift ring connected to the boom with a turnbuckle, as taught by Schuyleman, in order to attach the load and adjust the boom length as needed. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Arozena Bergaretxe et al. (2007/0119116) (hereafter Bergaretxe) in view of Johnson et al. (2019/0376301) (hereafter Johnson) and in further view of Bramberger et al. (2022/0032500) (hereafter Bramberger).
10Claim 7:  Bergaretxe and Johnson disclose the construction building equipment according to claim 1, but fail to disclose an awning structure.
However, Bramberger discloses wherein an awning device is disposed on the top platform (Fig. 9; 30, Para. [0046]), the awning device comprises slides (Fig. 9; 30, Para. [0046] describes the awning as being retractable), supporting keels and awning cloth (Fig. 9; 30, Para. [0045], describes a supporting frame and “sheet like” material), and the awning cloth is movable along the slides to be opened and closed (Fig. 9; 30, Para. [0046] describes the awning as being retractable).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the construction building equipment of Bergaretxe and Johnson to include the roof awning, as taught by Bramberger, in order to protect the work area from the elements. 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635